May 20, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                  ULLICO CASUALTY COMPANY, Appellant

NO. 14-14-00114-CV                           V.

    MATTHIESEN, WICKERT & LEHRER, S.C. AND KELLY, SMITH &
                    MURRAH, P.C., Appellees
               ________________________________

      Today the Court heard the parties’ joint motion to dismiss the appeal from
the judgment signed by the court below on October 28, 2013. Having considered
the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.